   Case 4:20-cr-00448 Document 24 Filed on 11/04/20 in TXSD Page 1 of 12




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

 UNITED STATES OF AMERICA                     §
                                              §
          vs.                                 §       Criminal No. H-20-cr-448
                                              §
 MARCO ANTONIO RUIZ-                          §
 CARRENO                                      §
                                              §
          Defendant.


                                 PLEA AGREEMENT

       The United States of America, by and through Ryan K. Patrick, United States

Attorney for the Southern District of Texas, and Michael E. Day, Assistant United States

Attorney, and the defendant, Marco Antonio Ruiz-Carreno ("Defendant"), and Defendant's

counsel, pursuant to Rule 11 (c)(1 )(B) of the Federal Rules of Criminal Procedure, state

that they have entered into an agreement, the terms and conditions of which are as follows:

                                 Defendant's Agreement

       1. Defendant agrees to plead guilty to Count One of the Indictment. Count One

charges    Conspiracy to    Transport Aliens,     in violation of Title       8 U.S.C.     §

1324(a)(l)(A)(v)(I), 1324(a)(l)(A)(ii), and 1324(a)(l)(B)(i). Defendant, by entering this

plea, agrees that he/she is waiving any right to have the facts that the law makes essential

to the punishment either charged in the indictment, or proved to a jury or proven beyond a

reasonable doubt.
   Case 4:20-cr-00448 Document 24 Filed on 11/04/20 in TXSD Page 2 of 12




                                    · Punishment Range

          2.   The statutory maximum penalty for violation of Title 8, United States Code,

Sections 1326(a) and (b)(l), is imprisonment of not more than ten (10) years and a fine of

not more than $250,000. Additionally, Defendant may receive a term of supervised release

after imprisonment of not more than three (3) years. See Title 18, United States Code,

Sections 3559(a) and 3583(b)(2). Defendant acknowledges and understands that if he

should violate the conditions of any period of supervised release which may be imposed as

part of his sentence, then Defendant may be imprisoned for up to two (2) years, without

credit for time already served on the term of supervised release prior to such violation. See

Title 18, United Stated Code, Sections 3559(a) and 3583(e)(3). Defendant understands that

he cannot have the imposition or execution of the sentence suspended, nor is he eligible for

parole.

                             · Mandatory Special Assessment

          3. Pursuant to Title 18, United States Code, Section 3013(a)(2)(A), immediately

after sentencing, Defendant wi ll pay to the Clerk of the United States District Court a

special assessment in the amount of one hundred dollars ($100.00) per count of conviction.

The payment will be by cashier's check or money order, payable to the Clerk of the United

States District Court, c/o District Clerk's Office, P.O. Box 61010, Houston, Texas 77208,

Attention: Finance.

                                 Immigration Consequences

          4. Defendant recognizes that pleading guilty may have consequences with respect

to his/her immigration status. Defendant understands that if he/she is not a citizen of the
   Case 4:20-cr-00448 Document 24 Filed on 11/04/20 in TXSD Page 3 of 12




United States, by pleading guilty he/she may be removed from the United States, denied

citizenship, and denied admission to the United States in the future. Defendant understands

that if he/she is a naturalized United States citizen, pleading guilty may result in

immigration consequences, such as denaturalization and potential deportation or removal

from the United States. Defendant's attorney has advised Defendant of the potential

immigration consequences resulting from Defendant' s plea of guilt)', and Defendant

affirms that he/she wants to plead guilty regardless of any immigration consequences that ·

may result from the guilty plea and conviction.

                        Waiver of Appeal and Collateral Review

       5. Defendant is aware that Title 28, United States Code, Section 1291 , and Title 18,

United States Code, Section 3742, afford a defendant the right to appeal the conviction and

sentence imposed. Defendant is also aware that Title 28, United States Code, Section 2255,

affords the right to contest or "collaterally attack" a conviction or sentence after the

judgment of conviction and sentence has become final.            Defendant knowingly and

voluntarily waives the right to appeal or "collaterally attack" the conviction and sentence,

except that Defendant does not waive the right to raise a claim of ineffective assistance of

counsel on direct appeal, if otherwise permitted, or on collateral review in a motion under

Title 28, United States Code, Section 2255. Defendant's knowing and voluntary waiver of

the right to appeal or collaterally attack the conviction and sentence includes waiving the

right to raise on appeal or on collateral review any argument that (1) the statute(s) to which

the defendant is pleading guilty is unconstitutional and (2) the admitted conduct does not

fall within the scope of the statute(s). In the event Defendant files a notice of appeal
   Case 4:20-cr-00448 Document 24 Filed on 11/04/20 in TXSD Page 4 of 12




following the imposition of the sentence or later collaterally attacks his conviction or

sentence, the United States will assert its rights under this agreement and seek specific

performance of these waivers . .

       6. In agreeing to these waivers, Defendant is aware that a sentence has not yet been

determined by the Court. Defendant is also aware that any estimate of the possible

sentencing range under the sentencing guidelines that he/she may have received from

his/her counsel, the United States or the Probation Office, is a prediction and not a promise,

did not induce his/her guilty plea, and is not binding on the United States, the Probation

Office or the Court. The United States does not make any promise or representation

concerning what sentence the defendant will receive. Defendant further understands and

agrees that the United States Sentencing Guidelines are "effectively advisory" to the Court.

See United States v. Booker, 543 U.S. 220 (2005). Accordingly, Defendant understands

that, although the Court must consult the Sentencing Guidelines and must take them into

account when sentencing Defendant, the Court is not bound to follow the Sentencing

Guidelines nor sentence Defendant within the calculated guideline range.

       7. Defendant understands and agrees that each and all waivers contained in the

Agreement are made in exchange for the concessions made by the United States in this

plea agreement.

                      Defendant's Agreements Under Fast Tra.c k

       8.     Defendant agrees to each of the following:

       (a)    To not litigate detention;

       (b)    To not file any pre-trial motions;
   Case 4:20-cr-00448 Document 24 Filed on 11/04/20 in TXSD Page 5 of 12




       ( c)   To enter a plea of guilty to the Indictment by the date of the first status or
              first pre-trial hearing;

       (d)    To not request a variance under 18 U.S.C. § 3553(a); and

       (e)    To not request a downward departure under the United States Sentencing
              Guidelines

                              The United States' Agreements

       9. The United States agrees to each of the following:

       (a)     If Defendant pleads guilty to Count One of the indictment and persists
       in that plea through sentencing, and if the Court accepts this plea agreement,
       the United States will move to dismiss any remaining counts of the
       indictment at the time of sentencing;

       (b)     If the Court determines that Defendant qualifies for an adjustment
       under section 3El.l(a) of the United States Sentencing Guidelines, and the
       offense level prior to operation of section 3El. l(a) is 16 or greater, the United
       States will move under section 3El. l(b) for an additional one-level reduction
       because Defendant timely notified authorities of his or her intent to plead
       guilty, thereby permitting the United States to avoid preparing for trial and
       permitting the United States and the Court to allocate their resources more
       efficiently;
                                            -
       ( c)  If the Defendant fulfills his obligations under paragraph 8 of this
       Agreement, the United States will agree to move for a two level downward
       departure under U.S.S.G. § 5K3.l; and

       ( d)   If the Defendant fulfills his obligations under paragraph 8 of this
       Agreement, the United States will not oppose a sentence at the low end of
       the guideline range.

                 Agreement Binding - Southern District of Texas Only

       10. The United States Attorney ' s Office for the Southern District of Texas agrees

that it will not further criminally prosecute Defendant in the Southern District of Texas for

offenses arising from conduct charged in the indictmynt. This plea agreement binds only

the United States Attorney's Office for the Southern District of Texas and Defendant. It
   Case 4:20-cr-00448 Document 24 Filed on 11/04/20 in TXSD Page 6 of 12




does not bind any other United States Attorney's Office. The United States Attorney's

Office for the Southern District of Texas will bring this plea agreement and the full extent

of Defendant's cooperation to the attention of other prosecuting offices, if requested.

                          United States' Non-Waiver of Appeal

       11. The United States reserves the right to carry out its responsibilities under

guidelines sentencing. Specifically, the United States reserves the right:

       (a)   to bring its version of the facts of this case, including its evidence file
       and any investigative files, to the attention of the Probation Office in
       connection with that office's preparation of a presentence report;

       (b)    to set forth or dispute sentencing factors or facts material to
       sentencing;

       (c)   to seek resolution of such factors or facts m conference with
       Defendant's counsel and the Probation Office;

       (d)   to file a pleading relating to these issues, in accordance with section
       6Al.2 of the United States Sentencing Guidelines and Title 18, United States
       Code, Section 3553(a); and

       (e)   to appeal the sentence imposed or the manner m which it was
       determined.

                                 Sentence Determination

       12. Defendant is aware that the sentence will be imposed after consideration of the

United States Sentencing Guidelines and Policy Statements, which are only advisory, as

well as the provisions of Title 18, United States Code, Section 3553(a).            Defendant

nonetheless acknowledges and agrees that the Court has· authority to impose any sentence

up to a:nd including the statutory maximum set for the offense( s) to which Defendant pleads

guilty, and that the sentence to be imposed is within the sole discretion of the sentencing
   Case 4:20-cr-00448 Document 24 Filed on 11/04/20 in TXSD Page 7 of 12




judge after the Court has consulted the applicable Sentencing Guidelines. Defendant

understands and agrees that the parties' positions regarding the application of the

Sentencing Guidelines do not bind the Court and that the sentence imposed is within the

discretion of the sentencing judge. If the Court should impose any sentence up to the

maximum established by statute, or sbould the Court order any or all of the sentences

imposed to run consecutively, Defendant cannot, for that reason alone, withdraw a guilty

plea, and will remain bound to fulfill all of the obligations under this plea agreement.

                                      Rights at Trial

       13. Defendant understands that by entering into this agreement, he/she surrenders

certain rights as provided in this plea agreement. Defendant understands that the rights of

a defendant include the following:

       (a)    If Defendant persisted in a plea of not guilty to the charges, defendant
       would have the right to a speedy jury trial with the assistance of counsel. The
       trial may be conducted by a judge sitting without a jury if Defendant, the
       United States, and the court all agree.

       (b)    At a trial, the United States would be required to present witnesses
       and other evidence against Defendant.         Defendant would have the
       opportunity to confront those witnesses and his/her attorney would be
       allowed to cross-examine them. In tum, Defendant could, but would not be
       required to, present witnesses and other evidence on his/her own behalf. If
       the witnesses for Defendant would not appear voluntarily, he/she could
       require their attendance through the subpoena power of the court; and

       (c)    At a trial, Defendant could rely on a privilege against self-
       incrimination and decline to testify, and no inference of guilt could be drawn
       from such refusal to testify. However, if Defendant desired to do so, he/she
       could testify on his/her own behalf.
   Case 4:20-cr-00448 Document 24 Filed on 11/04/20 in TXSD Page 8 of 12




                              Factual Basis for Guilty Plea

       14. Defendant is pleading guilty because he is in fact guilty of the charges contained

in Count One of the indictment. If this case were to proceed to trial, the United States

could prove each element of the offense beyond a reasonable doubt. The following facts,

among others would be offered to establish Defendant's guilt:

1. On September 7, 2020, at approximately 7:45 P.M., Oklahoma State Trooper Douglas
   George was patrolling Interstate 35 northbound near mile marker 53, Murray County,
   when he observed a ·traffic violation. Trooper George conducted a video recorded
   traffic stop of the vehicle, a silver 2015 Ford F-150. Upon approaching the vehicle, he
   observed that the passengers exceeded the vehicle's seat belt capacity, with three
   occupants in the front and four in the rear.

2. The driver was identified as the Defendant Marco Antonio Ruiz-Carreno through a Baj a
   California driver's license. Upon being questioned, the Defendan_t gave inconsistent
   answers as to the vehicle's owner and could not produce proof of insurance. The
   Defendant eventually stated the vehicle was owned by his boss, "Ruben". The
   Defendant stated the group was travelling from Houston, Texas to Oklahoma City,
   Oklahoma to work in construction for two weeks. The Defendant did not know the
   employer's name or the location of the worksite.

3. Trooper George noted the group did not have luggage in the vehicle. Trooper George
   asked the passengers for identification, and none could provide any. Trooper George
   contacted HSI Houston, who conducted DHS database checks of the information
   provided, discovering at least two subjects had been previously removed from the
   United States, and none of the other five had records indicating they were United States
   citizens or aliens with permission to enter, remain in, or pass through the United States.

4. Prior to transport to the Murray County Jail, the Defendant granted consent to search
   the vehicle, and troopers discovered indicia of smuggling. Panels on the inside of the
   vehicle were loose, the straps of the gas tank appeared to have been moved, the bolts
   on the gas tank straps showed indication.of removal and the hoses connected to the tank
   appeared to be new.

5. When Trooper George further inquired about the group, the Defendant admitted they
   were all illegal aliens and stated that is who most of the workers are now. HSI Special
   Agents and ERO Deportation Officers interviewed the group, determining all were
   present in the United States without admission and subsequently processed them for
   Case 4:20-cr-00448 Document 24 Filed on 11/04/20 in TXSD Page 9 of 12




   removal from the United States. All seven occupants stated the trip began in Houston,
   Texas, and the six passengers identified the Defendant as the driver.

6. Material Witness Jose Luis Gongora-Y ah, a smuggled alien from Mexico, stated the
   Defendant picked him up at an apartment complex in Houston. Gongora-Y ah stated
   friends paid an unknown amount to a coconspirator of the Defendant to be smuggled
   from Reynosa, Tamaulipas to San Francisco, California.

7. Material Witness Felipe de Jesus Tapia-Barrera, a smuggled alien from Mexico, stated
   the Defendant picked him up at a gas station in Houston. Tapia-Bairera's fa~ily paid
   $8,500 to a coconspirator of the Defendant to be smuggled from Piedras Negras,
   Coahuila to San Jose, California.

8. The defendant knowingly conspired with others to transport Gongora-Y ah and Tapia-
   Barrera within the United States with intent to further the aliens ' unlawful presence.

                                Breach of Plea Agreement

       15. If Defendant should fail in any way to fulfill completely all of the obligations

under this plea agreement, the United States will be released from its obligations under the

plea agreement, and Defendant's plea and sentence will stand. If at any time Defendant

retains, conceals, or disposes of assets in violation of this plea agreement, or if Defendant

knowingly withholds evidence or is otherwise not completely truthful with the United

States, then the United States may move the Court to set aside the guilty plea and reinstate

prosecution. Any information and documents that have been disclosed by Defendant,

whether prior to or subsequent to this plea agreement, and all leads derived therefrom, will

be used against defendant in any prosecution.

                                  Complete Agreement

       16. This written plea agreement, including the attached addendum of Defendant

and his/her attorney, constitutes the complete plea agreement between the United States,

Defendant, and Defendant's counsel. No promises or representations have been made by
     Case 4:20-cr-00448 Document 24 Filed on 11/04/20 in TXSD Page 10 of 12




the United States except as set forth in writing in this plea agreement.          Defendant

acknowledges that no threats have been made against him/her and that he/she is pleading

guilty freely and voluntarily because he/she is guilty.

        17. Any modification of this plea agreement must be in writing and signed by all
parties.



        F 1·1 ed at _~~
                     _ __ _ __ , T exas, on _ _,...,
                                                &\1UM\..ber° t( _
                                                _ _ _ _ _ _ __                     , 2 0~
                                                                                        " 1 ..




                                                   Marco Antonio Ruiz-Carreno
                                                   Defendant


        Subscribed and sworn to before me on - - - - - - - -- - - --

20

                                            DAVID J. BRADLEY, Clerk
                                            UNITED STATES DISTRICT CLERK


                                  By:

                                            Deputy United States District Clerk

APPROVED:
 RYANK. PATRICK
 United States Attorney




BY:      ~                   ~
  ~r- MielRay                                     Heather Hughes
      Assistant United States Attorney            Attorney for Defendant
      Southern District of Texas
      Case 4:20-cr-00448 Document 24 Filed on 11/04/20 in TXSD Page 11 of 12




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

     UNITED STATES OF AMERICA                   §
                                                §
            vs.                                 §       Criminal No. H-20-cr-448
                                                §
     MARCO ANTONIO RUIZ-                        §
     CARRENO                                    §
                                                §
            Defendant.

                            PLEA AGREEMENT - ADDENDUM

          I have fully explained to Defendant his/her rights with respect to the pending

    indictment. I have reviewed the provisions of the United States Sentencing Commission's

    Guidelines Manual and Policy Statements and I have fully and carefully explained to

    Defendant the provisions of those Guidelines which may apply in this case. I have also

    explained to Defendant that the Sentencing Guidelines are only advisory and the court may

    sentence Defendant up to the maximum allowed by statute per count of conviction.

    Further, I have carefully reviewed every part of this plea agreement with Defendant. To

    my knowledge, Defendant's decision to enter into this agreement is an informed and

    voluntary one.




/
       1Jl
     eather Hughes
    Attorney for Defend
                                                             lt-4- m
                                                           Date



          I have consulted with my attorney and fully understand all my rights with respect to

    the indictment pending against me. My attorney has fully explained, and I understand, all
  Case 4:20-cr-00448 Document 24 Filed on 11/04/20 in TXSD Page 12 of 12




my rights with respect to the provisions of the United States Sentencing Commission's

Guidelines Manual which may apply in my case.

       I have read and carefully reviewed every part of this plea agreement with my

attorney. I understand this agreement and I voluntarily agree to its terms.




Marco Antonio Ruiz-Carreno                              Date
Defendant
